Citation Nr: 0905715	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  98-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lactose intolerance/irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Virginia, A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that granted service connection for 
lactose intolerance, and assigned a noncompensable 
evaluation, effective September 1998.  A rating action dated 
in April 1999 increased the evaluation assigned to lactose 
intolerance to 10 percent, effective, effective September 
1998.  An August 2005 supplemental statement of the case 
essentially noted that the veteran's digestive disability was 
best characterized as lactose intolerance/irritable bowel 
syndrome.

This case was the subject of a September 1999 hearing before 
the undersigned Veterans Law Judge.

This case was before the Board in November 2005 when it 
denied the issue on appeal.  The veteran appealed the Board's 
denial, and an October 2007 Order of the United States Court 
of Appeals for Veterans Claims (Court), granted a Joint 
Motion for Remand of the parties dated in October 2007, and 
vacated the Board's November 2005 decision in this matter.  

This case was most recently before the Board in February 2008 
when it was remanded to the RO for additional development.

Evidence pertinent to the matter on appeal was received in 
October 2008 and December 2008, and the veteran has waived 
initial RO consideration of this evidence.




FINDING OF FACT

From September 24, 1998, and throughout the rating period on 
appeal, the service-connected digestive disability has been 
manifested by complaints of diarrhea with more or less 
constant abdominal pain.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
lactose intolerance/irritable bowel syndrome, from September 
24, 1998, and throughout the rating period on appeal, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7319 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The Board acknowledges that VA could not have complied with 
the VCAA in this case by providing proper notice to the 
veteran prior to the initial adjudication of his claim, as 
that law had not yet been enacted at the time of the initial 
decision (September 1998).  However, where, as here, a claim 
was pending before VA at the time of the passage of the VCAA, 
VA is required to provide compliant notice and readjudicate 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(holding that VA can cure timing defects through compliance 
with proper remedial measures); Prickett v. Nicholson, 20 
Vet. App. 370, 377 (2006) (holding that a Veterans Claims 
Assistance Act timing error could be cured by issuance of 
compliant notice and a subsequent Statement of the Case).

By correspondence dated in May 2003, April 2008, and May 
2008, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.

Under 38 U.S.C. § 5103(a) VA must, at a minimum, notify a 
claimant that, (1) to substantiate an increased rating claim, 
the evidence must demonstrate "a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life" and (2) that if 
an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.  The Board 
notes that the May 2008 VCAA notice letter complied with the 
requirements of Vazquez-Flores.  In April 2008 the veteran 
received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

As noted, although some elements of VCAA notice were first 
provided to the appellant after the initial adjudication, 
subsequent notice complied fully with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 
Dingess/Hartman.  Moreover, the claim was readjudicated after 
such fully compliant notice was given, and a Supplemental 
Statement of the Case was provided in August 2008.  The 
veteran has made no assertion that the timing of the receipt 
of VCAA notice in this case had impacted his case in anyway.  
The veteran is represented in this appeal.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  Based on the foregoing, 
the Board finds that the veteran has had a meaningful 
opportunity to participate in the adjudication of this claim 
such that the essential fairness of the adjudication is not 
affected.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Duty to Assist

The veteran's service treatment records and VA records are 
associated with the claims file, and the veteran has 
undergone examinations that have addressed the matters 
presented by this appeal.  The veteran's statements and 
September 1999 Board hearing testimony are also of record.  
The veteran has not identified any pertinent, obtainable 
evidence that remains outstanding.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will address the merits of the claim.

Applicable Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate.

The veteran's digestive disability is currently rated as 10 
percent disabling under Diagnostic Code 7319.  Diagnostic 
Code 7319 provides ratings for irritable colon syndrome 
(spastic colitis, mucous colitis, etc.).  Moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress, is rated 10 percent disabling.  
Severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

Under Diagnostic Code 7305, a moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling.

Under Diagnostic Code 7346, for a hiatal hernia, a 60 percent 
evaluation requires symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia or 
other symptom combinations productive of severe impairment of 
health.

At the first VA examination following service, in January 
1999, it was noted that the veteran indicated that he had 
diarrhea five days a week with watery stools 20 to 30 minutes 
after eating a meal.  Examination revealed that the abdomen 
was soft with positive pain to palpation predominantly over 
the left lower quadrant, with mild pain to palpation over the 
right lower quadrant and the left upper quadrant.  The 
diagnosis was diarrhea.  Private medical records show that 
the veteran was seen in May 2003 and complained of abdominal 
pain after eating.  An October 2003 VA examiner noted that 
the veteran asserted that he had diarrhea after eating almost 
anything; the examiner stated that the veteran continued to 
have symptoms of inflammatory bowel disease and irritable 
bowel syndrome.  At an April 2004 VA examination, the veteran 
stated that he had diarrhea after every meal, with 
examination revealing abdominal pain; the diagnoses were 
irritable bowel syndrome and history of lactose intolerance.  
At a March 2005 VA examination, the veteran related that he 
had three to four episodes of diarrhea each day, and that it 
occurred 10 to 15 minutes after eating; there was mild right 
upper quadrant tenderness to palpation, and it was noted that 
the veteran was on medication for irritable bowel syndrome.  
While the veteran has not undergone a VA examination since 
March 2005, the veteran has indicated  (in statements 
received in May 2008 and August 2008) that his digestive 
disability symptoms have remained as before, and, in fact, 
the veteran indicated that his prescription for Loperamide 
had recently been increased.

The Board finds that, from September 24, 1998, and throughout 
the rating period on appeal, as reflected in the evidence 
noted above, the veteran's digestive disability has been 
manifested by consistent complaints (and findings) of 
diarrhea, with more or less constant abdominal distress, thus 
at least closely approximating a 30 percent rating under 
Diagnostic Code 7319.  In this regard, the Board observes 
that the October 2007 Joint Motion of the parties (pages 3-4, 
including the statement "Such symptoms suggest that [the 
veteran] may be entitled to a higher disability rating") 
has, at least implicitly, if, not in fact, explicitly, stated 
that the symptoms manifested by the veteran's digestive 
disability warrant a 30 percent rating under Diagnostic Code 
7319.

The veteran is currently in receipt of the highest rating 
under Diagnostic Code 7319.  While the Board will review 
other potentially applicable diagnostic codes, the Board 
notes that both the veteran (in March 2008 Congressional 
correspondence, page 4) and his attorney (in a December 2008 
letter, page 2) have essentially indicated that a 30 percent 
rating would satisfy their request as to this appeal.

As for a 40 percent evaluation under Diagnostic Code 7305, or 
a 60 percent evaluation under Diagnostic Code 7346, the 
record is devoid of findings showing anemia, hematemisis, or 
melena.  Further, the record not only shows no weight loss, 
but tends to show weight gain during the appeal period.  At 
the time of the VA examination in January 1999, the veteran 
weighed 180 pounds.  He weighed 220 pounds when he was seen 
by VA in April 2008.

In conclusion, the evidence of record supports an initial 
rating of 30 percent for the veteran's digestive disability 
for the entire portion of the rating period on appeal, from 
September 24, 1998.  As the preponderance of the evidence is 
against a higher initial rating, the benefit of the doubt 
rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular ratings 
inadequate.  The Board does acknowledge that the March 2005 
VA examiner stated that the veteran would have to have an 
employer who was sensitive to his irritable bowel syndrome 
and tolerate his need to use the rest room.  The veteran's 
digestive disability, however, has been evaluated under the 
applicable diagnostic codes that have specifically 
contemplated the level of occupational impairment caused by 
his disability.  The evidence does not reflect that, in this 
case, application of the regular schedular standards is 
rendered impracticable.  Therefore, referral for assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating of 30 percent for lactose 
intolerance/irritable bowel syndrome, from September 24, 
1998, and throughout the rating period on appeal, is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


